Citation Nr: 1042782	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-28 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to special monthly compensation based on the need 
for regular aid and attendance.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing, or a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to March 
1970.
 
The issue of special monthly compensation based on the need for 
regular aid and attendance comes before the Board on appeal from 
a June 2007 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Further, the issue of eligibility for financial assistance in 
acquiring specially adapted housing, or a special home adaptation 
grant, comes before the Board on appeal from a May 2008 rating 
decision by the RO. 

A Board hearing at the local RO was held in August 2010.  At the 
time of the hearing, the Veteran submitted additional evidence 
along with a waiver of RO consideration of the evidence.  
Nevertheless, waiver of this evidence is not necessary as the RO 
will have the opportunity to consider the evidence on remand.  

The issue of entitlement to service connection for low 
back disability, to include as secondary to the service-
connected bilateral hip disabilities, has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran is seeking entitlement to special monthly 
compensation based on the need for regular aid and attendance and 
entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing, or a special 
home adaptation grant; and or at the housebound rate.  While the 
Veteran has not claimed that he has suffered the loss of use of 
one or both hands or impairment in vision due to a service-
connected disability, he has asserted the loss of use of his 
lower extremities due to his service-connected disabilities.  
Significantly, the Veteran is currently service-connected for 
bilateral hip disabilities.  Further, he is also seeking service 
connection for his low back disability.  The record includes 
private opinions as well as a January 2009 VA examination.  
However, the medical evidence of record does not clearly offer an 
opinion as to whether the Veteran suffers loss of use of his 
lower extremities due to his service-connected disabilities.  
Accordingly, the Board finds that this case must be remanded for 
a VA examination to specifically ascertain whether the Veteran 
has loss of use of his lower extremities due his service-
connected disabilities.  

Given that the issue of entitlement to service connection for low 
back disability is inextricably intertwined to the issues on 
appeal, the RO should ensure that this issue is appropriately 
developed and adjudicated.  
  
Further, the record indicates that the Veteran has received 
continuous treatment at the VA.  However, the most recent VA 
treatment records associated with the claims file are from March 
2007.  As VA medical records are constructively of record and 
must be obtained, the RO should obtain VA treatment records from 
March 2007 to the present.  See 38 C.F.R. § 3.159; Bell v. 
Derwinski, 2 Vet. App. 611 (1992).   

Lastly, it does not appear that the Veteran has received 
sufficient notice informing him of the information and evidence 
necessary to establish entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing, or a special home adaptation grant pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010).  The Board recognizes that the RO sent VCAA notice to the 
Veteran in January 2007.  However, this notice only provided 
information concerning entitlement to special monthly 
compensation based on the need for aid and attendance.  Thus, in 
view of the need to return the case for other matters, it seems 
appropriate to direct additional VCAA notice to ensure full 
compliance with VCAA notice requirements with respect to the 
issue of entitlement to a certificate of eligibility for 
financial assistance in acquiring specially adapted housing, or a 
special home adaptation grant.  See also, Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Pelegrini v. Principi 18 Vet App. 
112 (2004).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran with 
an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the Veteran of the 
evidence necessary to substantiate his 
claim for entitlement to a certificate of 
eligibility for financial assistance in 
acquiring specially adapted housing, or a 
special home adaptation grant.  

2.  The RO should appropriately develop and 
adjudicate the issue of entitlement to 
service connection for low back disability, 
to include as secondary to the service-
connected bilateral hip disabilities.

3.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from March 2007 to the present.
 
4.  Thereafter, the Veteran should be 
afforded an appropriate VA examination to 
ascertain the extent of impairment 
attributable to his service-connected 
disabilities for purposes of determining 
whether the Veteran meets the requirements 
for special monthly compensation based on 
the need for regular aid and attendance and 
a certificate of eligibility for financial 
assistance in acquiring specially adapted 
housing, or a special home adaptation 
grant.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  

The examiner should offer an opinion as to 
whether the Veteran is permanently 
bedridden or so helpless as to be in need 
of regular aid and attendance by another 
person to perform personal functions 
required in everyday living due to his 
service-connected disabilities.  

The examiner should also determine whether 
the Veteran's service-connected 
disabilities result in the loss, or loss of 
use, of both lower extremities such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, 
or the loss or loss of use of one lower 
extremity together with residuals of 
organic disease or injury which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  

A rationale for all opinions rendered 
should be provided.  To the extent 
possible, the examiner should indicate 
whether the requirement of a wheelchair is 
due to service-connected disabilities or to 
nonservice-connected disabilities. 

5.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

